Case: 16-11487   Date Filed: 01/05/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11487
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:08-cr-00029-MW-CAS-8



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

WENDALYN ANN VANN,
a.k.a. Wendy,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (January 5, 2017)

Before MARCUS, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-11487     Date Filed: 01/05/2017    Page: 2 of 2


      Richard M. Summa, appointed counsel for Wendalyn Ann Vann in this

revocation of supervised release appeal, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

revocation of Vann’s supervised release and sentence are AFFIRMED.




                                          2